Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. No Information Disclosure Statement (IDS)  has been filed to date. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8 are directed to a method for generating enhancement function of hierarchical structure, Claims 9-15 are directed to a system for generating enhancement function of hierarchical structure, and Claims 16-20 are directed to an article of manufacture for generating enhancement function of hierarchical structure.
Claim 1 recites a method for generating enhancement function of hierarchical structure,  Claim 9 recites a system generating enhancement function of hierarchical structure, and Claim 16 recites an article of manufacture for generating enhancement function of hierarchical structure, which include generating a first enhancement function based on a parent-child link in a content hierarchy, wherein the parent-child link comprises a link between a parent node in a first level of the content hierarchy to a child node in a second level of the content hierarchy below the first level; generating a second enhancement function based on a sibling- sibling link in the content hierarchy, wherein the sibling-sibling link comprises a link between a first sibling node in a third level of the content hierarchy and a second sibling node in the third level of the content hierarchy sharing a common parent node with the first sibling node in a fourth level of the content hierarchy above the third level; generating a user content consumption metric based on the first enhancement function and the second enhancement function; and generating a content list including a set of candidate content items ranked based on the user content consumption metric (Claim 1 and Claim 16) and enhancing mutual information metrics based on a parent-child link in a content hierarchy to generate enhanced mutual information metrics, wherein the parent-child link comprises a link between a parent node in a first level of the content hierarchy to a child node in a second level of the content hierarchy below the first level; enhancing similarity metrics based on a sibling-sibling link in the content hierarchy to generate enhanced similarity metrics, wherein the sibling- sibling link comprises a link between a first sibling node in a third level of the content hierarchy and a second sibling node in the third level of the content hierarchy sharing a common parent node with the first sibling node in a fourth level of the content hierarchy above the third level; enhancing hop metrics based on nodes in the content hierarchy to generate enhanced hop metrics; generating a user content consumption metric based on the enhanced mutual information metrics, the enhanced similarity metrics, and the enhanced hop metrics; and generating a content list including a set of candidate content items ranked based on the user content consumption metric (Claim 9) .
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Mental Processes” – evaluation.  The recitation of  “computing device”, “processor”, “memory”, and “computer-readable medium”, provide nothing in the claim elements to preclude the step from being “Mental Processes”- evaluation.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “computing device”, “processor”, “memory”, and “computer-readable medium”  is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in hierarchical analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  “computing device”, “processor”, “memory”, and “computer-readable medium” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-8, 10-15, and 17-20 recite generating point-of-interest metrics; and generating the user content consumption metric based on the point-of- interest metrics; generating click-through rate metrics; and generating the user content consumption metric based on the click- through rate metrics; generating a unified enhancement function based on the first enhancement function and the second enhancement function; and generating the user content consumption metric based on the unified enhancement function; generating a unified enhancement function based on the first enhancement function, the second enhancement function, and a third enhancement function based on hop distances between nodes in the content hierarchy; and generating the user content consumption metric based on the unified enhancement function; assigning a first weight to the first enhancement function to generate a first weighted enhancement function; assigning a second weight to the second enhancement function to generate a second weighted enhancement function; assigning a third weight to a third enhancement function to generate a third weighted enhancement function, wherein the third enhancement function is based on hop distances between nodes in the content hierarchy; generating a unified enhancement function based on the first weighted enhancement function, the second weighted enhancement function, and the third weighted enhancement function; and generating the user content consumption metric based on the unified enhancement function; generating a loss function based on a first set of parent-child nodes and a second set of non-parent nodes; and generating the first enhancement function based on the loss function; generating a loss function based on a first set of sibling-sibling nodes and a second set of non-sibling nodes; and generating the second enhancement function based on the loss function; and further narrowing the abstract idea. These recited limitations in the dependent claims do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 9 and 16. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-10, 12-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Teofili et al., US Publication No. 20200250234 A1, [hereinafter Teofili], in view of Baral et al., "HiRecS: A Hierarchical Contextual Location Recommendation System," in IEEE Transactions on Computational Social Systems, vol. 6, no. 5, pp. 1020-1037, Oct. 2019, [hereinafter Baral].
Regarding Claim 1,  
Teofili teaches
A method, comprising: executing, on a processor of a computing device, instructions that cause the computing device to perform operations, the operations comprising: generating a first enhancement function based on a parent-child link in a content hierarchy, wherein the parent-child link comprises a link between a parent node in a first level of the content hierarchy to a child node in a second level of the content hierarchy below the first level(Teofili Par. 13-“ As used herein, hierarchical data refers to any data that can be organized in an acyclic directed graph, i.e., a tree. An element of data is referred to as a node. Nodes are organized into the hierarchy. In a hierarchy, one node is referred to as the root node. The root node is at level zero (0) in the hierarchy. The remaining data elements (nodes) are organized under the root node in subtrees. A root node has no parent nodes. Parent nodes are nodes one level above a node. A root node has at least one child. A leaf node in the hierarchy has no children (e.g., no nodes below it in the hierarchy) but has a parent node. A parent node is connected to a child node via an arc or path. As used herein, path length refers to the number of arc between any two nodes in the hierarchy. As used herein, depth refers to the path length between a node and the root node. A node with a depth of one (1) is also said to be in the first level. A node with a depth of two (2) can also be referred to a node in the second level, two levels below the root node, at depth two, etc. In some hierarchies, all leaf nodes are at the same depth. In some hierarchies, leaf nodes are at different depths. ...”; Par. 24-“[enhancement function] The hierarchy optimization engine 110 determines the similarity-optimized hierarchy for hierarchical data 122 by adjusting the hierarchical structure to recursively maximize different similarity metrics. More specifically, the hierarchy optimization engine 110 may recursively, from the leaf nodes to the root node, organize nodes according to similarity. To organize the nodes, the hierarchy optimization engine 110 may group nodes into sibling groups according to similarity and select a similarity-optimized parent for each node. Once nodes at one level have been so organized the hierarchy optimization engine 110 may organize the nodes in the next-higher level. At the end of the recursion, the hierarchy optimization engine 110 has determined the similarity-optimized hierarchy. This hierarchy can then be used to change how the nodes in the hierarchical data are stored in physical memory (i.e., reflected in the persistence layer) and/or to navigate the hierarchical data 122.”); 
generating a second enhancement function based on a sibling- sibling link in the content hierarchy, wherein the sibling-sibling link comprises a link between a first sibling node in a third level of the content hierarchy and a second sibling node in the third level of the content hierarchy sharing a common parent node with the first sibling node in a fourth level of the content hierarchy above the third level (Teofili - Par. 36-37- “Put another way, the system may determine whether a first node at depth d in the sibling group is more similar to its similarity-optimized parent than a second node at depth d is to its current similarity-optimized parent (406). If this is true (406, Yes), the system may determine whether the similarity-optimized parent of the first node is also in the potential parents of the second node (408). If this is true (408, Yes), the system changes the similarity-optimized parent of the second node to the similarity-optimized parent of the first node (410). This increases the branching factor of the similarity-optimized hierarchy by ensuring that the first node and the second node at depth d will have the same parent in the similarity-optimized hierarchy. A simple example of steps 406 to 410 follows. If 1) node A has X as its similarity-optimized parent, 2) node B has Y as its similarity-optimized parent, 3) node B is more similar to node Y than node A is to node X, and 4) node Y is included in the potential parents of node A, then the system changes the similarity-optimized parent of node A from X to Y. In this manner, determining the similarity-optimized parent for a node is influenced by other nodes in the sibling group. The similarity-optimized parent for a node is thus either the node from depth d−1 most similar to the node or most similar to a node in the sibling group.; The system performs steps 406 to 410, as applicable, for all the nodes at depth d in the sibling group (412). When every node at depth d has been assigned a similarity-optimized parent (412, No), the system associates the nodes with their similarity-optimized parent in the similarity-optimized hierarchy (414). Process 400 then ends, although it is understood that the system performs process 400 for each sibling group.); 
generating a user content consumption metric based on the first enhancement function and the second enhancement function; ([content consumption = content discovery] Teofili Par. 23 “The similarity-optimized hierarchy facilitates discovery of similar content through navigation of the hierarchy because nodes of semantically similar content are siblings in the hierarchical structure. In some implementations, the hierarchy optimization engine 110 may operate as a service, e.g., receiving hierarchical data 122 from computing device 160. In some such implementations, the hierarchy optimization engine 110 may provide the hierarchical data 122 back to the computing device 160 in a similarity-optimized hierarchy, e.g., arranged according to the similarity-optimized hierarchy. In some such implementations, the hierarchy optimization engine 110 may provide the similarity-optimized hierarchy to the computing device 160, e.g., provide a view implementing the similarity-optimized hierarchy.”; Par. 24-“ The hierarchy optimization engine 110 determines the similarity-optimized hierarchy for hierarchical data 122 by adjusting the hierarchical structure to recursively maximize different similarity metrics. More specifically, the hierarchy optimization engine 110 may recursively, from the leaf nodes to the root node, organize nodes according to similarity. To organize the nodes, the hierarchy optimization engine 110 may group nodes into sibling groups according to similarity and select a similarity-optimized parent for each node. Once nodes at one level have been so organized the hierarchy optimization engine 110 may organize the nodes in the next-higher level.”)
Teofili teaches hierarchical structure analysis and the feature is expounded upon by Baral:
and generating a content list including a set of candidate content items ranked based on the user content consumption metric. (Baral Section 1: A general recommender system uses users’ consumption history and recommends the items that can be potentially interesting to the users. A context-aware recommender acts even beyond the consumption history and uses different contexts, such as item category, consumption time, user–user social relation, distance, and so forth. The point-of-interest (POI) (interchangeably referred as location in this article) recommenders exploit explicit check-in information and some implicit contexts [1]–[2][3][4][5][6][7][8] to generate a list of POIs that match user preferences.”; Sec II-“ Some of the existing studies exploited users’ interest to the neighborhood of the destination locations [40], [41]. The personalized ranking metric embedding (PRME) method by Feng et al. [42] learned embeddings and used the distance between the destination location and recent visits. However, such neighborhood-based techniques are unable to model the underlying properties in users’ sequential behavior history. The factorizing personalized Markov Chain (FPMC) [43] was a state-of-the-art technique for the spatiotemporal prediction and was extended to incorporate different constraints [44] or to combine with general Markov chain-based methods.”; Sec II-“ The root of the hierarchy contains all the POIs that are available in the locality. We apply the preference score relation [see Eqn. (6)] to the set of POIs in the child nodes of the root node. From the time of day context and the preference score, we can get rid of the branch that includes all the POIs popular for evening and night (e.g., bars). Further application of daytime context and preference score can eliminate the branch that includes all the POIs popular for day time (e.g., POIs only open for lunch). The traversal can continue until we reach a leaf node that contains a set of POIs popular for breakfast. The personalized recommendation is achieved by using the top-n user clusters that are similar to the target user. As each user’s profile reflects their consumption behavior in past, the top-n clusters identified for each user will match their personal preferences and can be different from the top-n clusters of other users.”)

Teofili and Baral are directed to hierarchical structure analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Teofili, as taught by Baral, by utilizing consumption analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Teofili with the motivation of formulating the locality trends as hierarchical structures, presents a hierarchy aggregation technique, and models the personalized POI preferences with the aggregated hierarchy and 2) exploiting the aggregated popular trends to generate contextual POI sequence recommendation (Baral Abstract).
	Regarding Claim 2, Claim 10 and Claim 19, Teofili in view of Baral teach The method of claim 1, wherein generating the user content consumption metric comprises:..., The computer device of claim 9, wherein:..., and The non-transitory machine readable medium of claim 16, wherein:...
Teofili teaches hierarchical structure analysis and the feature is expounded upon by Baral:
generating point-of-interest metrics; and generating the user content consumption metric based on the point-of- interest metrics. (Baral Section 1: A general recommender system uses users’ consumption history and recommends the items that can be potentially interesting to the users. A context-aware recommender acts even beyond the consumption history and uses different contexts, such as item category, consumption time, user–user social relation, distance, and so forth. The point-of-interest (POI) (interchangeably referred as location in this article) recommenders exploit explicit check-in information and some implicit contexts [1]–[2][3][4][5][6][7][8] to generate a list of POIs that match user preferences.”; Section II presents the relevant studies, Section III defines the preliminary concepts and explains the proposed model, Section IV presents the evaluation details, including data set, experimental baselines, and evaluation metrics,; Sec II & Sec IV)
Teofili and Baral are directed to hierarchical structure analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Teofili, as taught by Baral, by utilizing consumption analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Teofili with the motivation of formulating the locality trends as hierarchical structures, presents a hierarchy aggregation technique, and models the personalized POI preferences with the aggregated hierarchy and 2) exploiting the aggregated popular trends to generate contextual POI sequence recommendation (Baral Abstract).
Regarding Claim 4 and Claim 18, Teofili in view of Baral teach The method of claim 1, wherein generating the user content consumption metric comprises:... and The non-transitory machine readable medium of claim 16, wherein generating the user content consumption metric comprises:...
 generating a unified enhancement function based on the first enhancement function and the second enhancement function; and generating the user content consumption metric based on the unified enhancement function. ([content consumption = content discovery] Teofili Par. 24-“ The hierarchy optimization engine 110 determines the similarity-optimized hierarchy for hierarchical data 122 by adjusting the hierarchical structure to recursively maximize different similarity metrics. More specifically, the hierarchy optimization engine 110 may recursively, from the leaf nodes to the root node, organize nodes according to similarity. To organize the nodes, the hierarchy optimization engine 110 may group nodes into sibling groups according to similarity and select a similarity-optimized parent for each node. Once nodes at one level have been so organized the hierarchy optimization engine 110 may organize the nodes in the next-higher level.”)
Regarding Claim 5 Teofili in view of Baral teach The method of claim 1, wherein generating the user content consumption metric comprises:... 
generating a unified enhancement function based on the first enhancement function, the second enhancement function, and a third enhancement function based on hop distances between nodes in the content hierarchy; and generating the user content consumption metric based on the unified enhancement function. ([content consumption = content discovery] Teofili Par. 24-“ The hierarchy optimization engine 110 determines the similarity-optimized hierarchy for hierarchical data 122 by adjusting the hierarchical structure to recursively maximize different similarity metrics. More specifically, the hierarchy optimization engine 110 may recursively, from the leaf nodes to the root node, organize nodes according to similarity. To organize the nodes, the hierarchy optimization engine 110 may group nodes into sibling groups according to similarity and select a similarity-optimized parent for each node. Once nodes at one level have been so organized the hierarchy optimization engine 110 may organize the nodes in the next-higher level.”; Par. 41-42-“ FIGS. 5A and 5B illustrate how distant nodes in the original hierarchy 500 become siblings in the similarity-optimized hierarchy 550. For example, nodes K and N are siblings in hierarchy 550, where in the original hierarchy 500 they are in distant subtrees, e.g., at a distance of six (6). A user trying to identify similar data would need to traverse six arcs in the original hierarchy 500 to locate node N from node K, which is highly inefficient and ineffective. Moreover, the data represented by nodes K and N are not likely to be stored in proximity to each other in physical memory under the original hierarchy 500, so if K and N are both responsive to the same query (which is likely given their semantic similarity), the computer system would need to perform two read operations to access the data. In contrast, when the data is stored according to the similarity-optimized hierarchy 550, the data represented by nodes K and N are highly likely to be stored proximately, reducing the read operations from two to one. Moreover, a user trying to discover similar data is presented with nodes K and N together while traversing the similarity-optimized hierarchy 550.”)
Regarding Claim 6 and Claim 13, Teofili in view of Baral teach The method of claim 1, wherein generating the user content consumption metric comprises:...and The computer device of claim 9, wherein generating the user content consumption metric comprises:...
Teofili teaches enhancement functions and
and generating the user content consumption metric based on the unified enhancement function ([content consumption = content discovery] Teofili Par. 24-“ The hierarchy optimization engine 110 determines the similarity-optimized hierarchy for hierarchical data 122 by adjusting the hierarchical structure to recursively maximize different similarity metrics. More specifically, the hierarchy optimization engine 110 may recursively, from the leaf nodes to the root node, organize nodes according to similarity. To organize the nodes, the hierarchy optimization engine 110 may group nodes into sibling groups according to similarity and select a similarity-optimized parent for each node. Once nodes at one level have been so organized the hierarchy optimization engine 110 may organize the nodes in the next-higher level.”; Par. 41-42-“ FIGS. 5A and 5B illustrate how distant nodes in the original hierarchy 500 become siblings in the similarity-optimized hierarchy 550. For example, nodes K and N are siblings in hierarchy 550, where in the original hierarchy 500 they are in distant subtrees, e.g., at a distance of six (6). A user trying to identify similar data would need to traverse six arcs in the original hierarchy 500 to locate node N from node K, which is highly inefficient and ineffective. Moreover, the data represented by nodes K and N are not likely to be stored in proximity to each other in physical memory under the original hierarchy 500, so if K and N are both responsive to the same query (which is likely given their semantic similarity), the computer system would need to perform two read operations to access the data. In contrast, when the data is stored according to the similarity-optimized hierarchy 550, the data represented by nodes K and N are highly likely to be stored proximately, reducing the read operations from two to one. Moreover, a user trying to discover similar data is presented with nodes K and N together while traversing the similarity-optimized hierarchy 550.”)
Teofili teaches enhancement function and Baral’s methodology they build upon the enhancement function by:
assigning a first weight to the first enhancement function to generate a first weighted enhancement function; assigning a second weight to the second enhancement function to generate a second weighted enhancement function; assigning a third weight to a third enhancement function to generate a third weighted enhancement function, wherein the third enhancement function is based on hop distances between nodes in the content hierarchy  (Baral Section III. and related text & Section III B- “We use soft clustering to incorporate dynamic user preferences that are not captured by a single cluster. We adopt the Gaussian mixture model to define a probabilistic model for the cluster membership of each object xi as: p(xi∣K)=∑k=1Kπkgk(xi)(8) where the term gk(xi)=N(xi∣μk,Covk) is the Gaussian distribution with mean μk and covariance matrix Covk , πk is the weight of kth mixture component, ∑kπk=1 , and K is the number of clusters. Each of the Gaussian distribution components represents a locality of user activity, and the mean value denotes the latitude and longitude of the locality center. The centers can be the user’s home, office, or her favorite place.  ; 
generating a unified enhancement function based on the first weighted enhancement function, the second weighted enhancement function, and the third weighted enhancement function; (Baral Section III: The generalized preference PS(l,t) is derived from the above relation by considering the visit frequencies and stay time of all the visitors of this location at time t . A consolidated preference score is defined to address the tradeoff between constraints (e.g., travel time, distance, etc.) and preference score: P(u,l,t)=PS(u,l,t)∗(1−1m∑i=1mConstrainti(l,p))(6) where Constrainti(l,p) is a normalized numeric measure of ith constraint between the users’ current location p and the target location l . For instance, the spatial constraint is the measure of distance between locations p and l which is min–max normalized by using the distance traveled by any user to reach location l from any other location. The constraint-aware preference score defined in Eqn. (6) is used to select the relevant location from a set of locations or when traversing the preference hierarchy (see Section III-B item 8 for further detail).)
Teofili and Baral are directed to hierarchical structure analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Teofili, as taught by Baral, by utilizing consumption analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Teofili with the motivation of formulating the locality trends as hierarchical structures, presents a hierarchy aggregation technique, and models the personalized POI preferences with the aggregated hierarchy and 2) exploiting the aggregated popular trends to generate contextual POI sequence recommendation (Baral Abstract).
Regarding Claim 9,  
Teofili teaches
A computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising: enhancing mutual information metrics based on a parent-child link in a content hierarchy to generate enhanced mutual information metrics, wherein the parent-child link comprises a link between a parent node in a first level of the content hierarchy to a child node in a second level of the content hierarchy below the first level (Teofili Par. 13-“ As used herein, hierarchical data refers to any data that can be organized in an acyclic directed graph, i.e., a tree. An element of data is referred to as a node. Nodes are organized into the hierarchy. In a hierarchy, one node is referred to as the root node. The root node is at level zero (0) in the hierarchy. The remaining data elements (nodes) are organized under the root node in subtrees. A root node has no parent nodes. Parent nodes are nodes one level above a node. A root node has at least one child. A leaf node in the hierarchy has no children (e.g., no nodes below it in the hierarchy) but has a parent node. A parent node is connected to a child node via an arc or path. As used herein, path length refers to the number of arc between any two nodes in the hierarchy. As used herein, depth refers to the path length between a node and the root node. A node with a depth of one (1) is also said to be in the first level. A node with a depth of two (2) can also be referred to a node in the second level, two levels below the root node, at depth two, etc. In some hierarchies, all leaf nodes are at the same depth. In some hierarchies, leaf nodes are at different depths. ...”; Par. 22; Par. 24-“[enhancement function] The hierarchy optimization engine 110 determines the similarity-optimized hierarchy for hierarchical data 122 by adjusting the hierarchical structure to recursively maximize different similarity metrics. More specifically, the hierarchy optimization engine 110 may recursively, from the leaf nodes to the root node, organize nodes according to similarity. To organize the nodes, the hierarchy optimization engine 110 may group nodes into sibling groups according to similarity and select a similarity-optimized parent for each node. Once nodes at one level have been so organized the hierarchy optimization engine 110 may organize the nodes in the next-higher level. At the end of the recursion, the hierarchy optimization engine 110 has determined the similarity-optimized hierarchy. This hierarchy can then be used to change how the nodes in the hierarchical data are stored in physical memory (i.e., reflected in the persistence layer) and/or to navigate the hierarchical data 122.”); 
enhancing similarity metrics based on a sibling-sibling link in the content hierarchy to generate enhanced similarity metrics, wherein the sibling- sibling link comprises a link between a first sibling node in a third level of the content hierarchy and a second sibling node in the third level of the content hierarchy sharing a common parent node with the first sibling node in a fourth level of the content hierarchy above the third level;  (Teofili - Par. 36-37- “Put another way, the system may determine whether a first node at depth d in the sibling group is more similar to its similarity-optimized parent than a second node at depth d is to its current similarity-optimized parent (406). If this is true (406, Yes), the system may determine whether the similarity-optimized parent of the first node is also in the potential parents of the second node (408). If this is true (408, Yes), the system changes the similarity-optimized parent of the second node to the similarity-optimized parent of the first node (410). This increases the branching factor of the similarity-optimized hierarchy by ensuring that the first node and the second node at depth d will have the same parent in the similarity-optimized hierarchy. A simple example of steps 406 to 410 follows. If 1) node A has X as its similarity-optimized parent, 2) node B has Y as its similarity-optimized parent, 3) node B is more similar to node Y than node A is to node X, and 4) node Y is included in the potential parents of node A, then the system changes the similarity-optimized parent of node A from X to Y. In this manner, determining the similarity-optimized parent for a node is influenced by other nodes in the sibling group. The similarity-optimized parent for a node is thus either the node from depth d−1 most similar to the node or most similar to a node in the sibling group.; The system performs steps 406 to 410, as applicable, for all the nodes at depth d in the sibling group (412). When every node at depth d has been assigned a similarity-optimized parent (412, No), the system associates the nodes with their similarity-optimized parent in the similarity-optimized hierarchy (414). Process 400 then ends, although it is understood that the system performs process 400 for each sibling group.); 
enhancing hop metrics based on nodes in the content hierarchy to generate enhanced hop metrics ([content consumption = content discovery] Teofili Par. 24-“ The hierarchy optimization engine 110 determines the similarity-optimized hierarchy for hierarchical data 122 by adjusting the hierarchical structure to recursively maximize different similarity metrics. More specifically, the hierarchy optimization engine 110 may recursively, from the leaf nodes to the root node, organize nodes according to similarity. To organize the nodes, the hierarchy optimization engine 110 may group nodes into sibling groups according to similarity and select a similarity-optimized parent for each node. Once nodes at one level have been so organized the hierarchy optimization engine 110 may organize the nodes in the next-higher level.”; Par. 41-42-“ FIGS. 5A and 5B illustrate how distant nodes in the original hierarchy 500 become siblings in the similarity-optimized hierarchy 550. For example, nodes K and N are siblings in hierarchy 550, where in the original hierarchy 500 they are in distant subtrees, e.g., at a distance of six (6). A user trying to identify similar data would need to traverse six arcs in the original hierarchy 500 to locate node N from node K, which is highly inefficient and ineffective. Moreover, the data represented by nodes K and N are not likely to be stored in proximity to each other in physical memory under the original hierarchy 500, so if K and N are both responsive to the same query (which is likely given their semantic similarity), the computer system would need to perform two read operations to access the data. In contrast, when the data is stored according to the similarity-optimized hierarchy 550, the data represented by nodes K and N are highly likely to be stored proximately, reducing the read operations from two to one. Moreover, a user trying to discover similar data is presented with nodes K and N together while traversing the similarity-optimized hierarchy 550.”)
generating a user content consumption metric based on the enhanced mutual information metrics, the enhanced similarity metrics, and the enhanced hop metrics; ([content consumption = content discovery] Teofili Par. 23 “The similarity-optimized hierarchy facilitates discovery of similar content through navigation of the hierarchy because nodes of semantically similar content are siblings in the hierarchical structure. In some implementations, the hierarchy optimization engine 110 may operate as a service, e.g., receiving hierarchical data 122 from computing device 160. In some such implementations, the hierarchy optimization engine 110 may provide the hierarchical data 122 back to the computing device 160 in a similarity-optimized hierarchy, e.g., arranged according to the similarity-optimized hierarchy. In some such implementations, the hierarchy optimization engine 110 may provide the similarity-optimized hierarchy to the computing device 160, e.g., provide a view implementing the similarity-optimized hierarchy.”; Par. 24-“ The hierarchy optimization engine 110 determines the similarity-optimized hierarchy for hierarchical data 122 by adjusting the hierarchical structure to recursively maximize different similarity metrics. More specifically, the hierarchy optimization engine 110 may recursively, from the leaf nodes to the root node, organize nodes according to similarity. To organize the nodes, the hierarchy optimization engine 110 may group nodes into sibling groups according to similarity and select a similarity-optimized parent for each node. Once nodes at one level have been so organized the hierarchy optimization engine 110 may organize the nodes in the next-higher level.”; Par. 41-42)
Teofili teaches hierarchical structure analysis and the feature is expounded upon by Baral:
and generating a content list including a set of candidate content items ranked based on the user content consumption metric. (Baral Section 1: A general recommender system uses users’ consumption history and recommends the items that can be potentially interesting to the users. A context-aware recommender acts even beyond the consumption history and uses different contexts, such as item category, consumption time, user–user social relation, distance, and so forth. The point-of-interest (POI) (interchangeably referred as location in this article) recommenders exploit explicit check-in information and some implicit contexts [1]–[2][3][4][5][6][7][8] to generate a list of POIs that match user preferences.”; Sec II-“ Some of the existing studies exploited users’ interest to the neighborhood of the destination locations [40], [41]. The personalized ranking metric embedding (PRME) method by Feng et al. [42] learned embeddings and used the distance between the destination location and recent visits. However, such neighborhood-based techniques are unable to model the underlying properties in users’ sequential behavior history. The factorizing personalized Markov Chain (FPMC) [43] was a state-of-the-art technique for the spatiotemporal prediction and was extended to incorporate different constraints [44] or to combine with general Markov chain-based methods.”; Sec II-“ The root of the hierarchy contains all the POIs that are available in the locality. We apply the preference score relation [see Eqn. (6)] to the set of POIs in the child nodes of the root node. From the time of day context and the preference score, we can get rid of the branch that includes all the POIs popular for evening and night (e.g., bars). Further application of daytime context and preference score can eliminate the branch that includes all the POIs popular for day time (e.g., POIs only open for lunch). The traversal can continue until we reach a leaf node that contains a set of POIs popular for breakfast. The personalized recommendation is achieved by using the top-n user clusters that are similar to the target user. As each user’s profile reflects their consumption behavior in past, the top-n clusters identified for each user will match their personal preferences and can be different from the top-n clusters of other users.”)

Teofili and Baral are directed to hierarchical structure analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Teofili, as taught by Baral, by utilizing consumption analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Teofili with the motivation of formulating the locality trends as hierarchical structures, presents a hierarchy aggregation technique, and models the personalized POI preferences with the aggregated hierarchy and 2) exploiting the aggregated popular trends to generate contextual POI sequence recommendation (Baral Abstract).
Regarding Claim 12, Teofili in view of Baral teach The computer device of claim 9, wherein generating the user content consumption metric comprises:...
 generating a unified enhancement function based on the enhanced mutual information metrics, the enhanced similarity metrics, and the enhanced hop metrics; and generating the user content consumption metric based on the unified enhancement function ([content consumption = content discovery] Teofili Par. 23;Par. 24-“ The hierarchy optimization engine 110 determines the similarity-optimized hierarchy for hierarchical data 122 by adjusting the hierarchical structure to recursively maximize different similarity metrics. More specifically, the hierarchy optimization engine 110 may recursively, from the leaf nodes to the root node, organize nodes according to similarity. To organize the nodes, the hierarchy optimization engine 110 may group nodes into sibling groups according to similarity and select a similarity-optimized parent for each node. Once nodes at one level have been so organized the hierarchy optimization engine 110 may organize the nodes in the next-higher level.”; Par. 41-42)
Regarding Claim 16,  
Teofili teaches
A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising: generating a first enhancement function based on a relationship between a first node in a first level of a content hierarchy and a second node in a second level of the content hierarchy below the first level; (Teofili Par. 13-“ As used herein, hierarchical data refers to any data that can be organized in an acyclic directed graph, i.e., a tree. An element of data is referred to as a node. Nodes are organized into the hierarchy. In a hierarchy, one node is referred to as the root node. The root node is at level zero (0) in the hierarchy. The remaining data elements (nodes) are organized under the root node in subtrees. A root node has no parent nodes. Parent nodes are nodes one level above a node. A root node has at least one child. A leaf node in the hierarchy has no children (e.g., no nodes below it in the hierarchy) but has a parent node. A parent node is connected to a child node via an arc or path. As used herein, path length refers to the number of arc between any two nodes in the hierarchy. As used herein, depth refers to the path length between a node and the root node. A node with a depth of one (1) is also said to be in the first level. A node with a depth of two (2) can also be referred to a node in the second level, two levels below the root node, at depth two, etc. In some hierarchies, all leaf nodes are at the same depth. In some hierarchies, leaf nodes are at different depths. ...”; Par. 22; Par. 24-“[enhancement function] The hierarchy optimization engine 110 determines the similarity-optimized hierarchy for hierarchical data 122 by adjusting the hierarchical structure to recursively maximize different similarity metrics. More specifically, the hierarchy optimization engine 110 may recursively, from the leaf nodes to the root node, organize nodes according to similarity. To organize the nodes, the hierarchy optimization engine 110 may group nodes into sibling groups according to similarity and select a similarity-optimized parent for each node. Once nodes at one level have been so organized the hierarchy optimization engine 110 may organize the nodes in the next-higher level. At the end of the recursion, the hierarchy optimization engine 110 has determined the similarity-optimized hierarchy. This hierarchy can then be used to change how the nodes in the hierarchical data are stored in physical memory (i.e., reflected in the persistence layer) and/or to navigate the hierarchical data 122.”); 
generating a second enhancement function based on hops between nodes in the content hierarchy;  ([content consumption = content discovery] Teofili Par. 24-“ The hierarchy optimization engine 110 determines the similarity-optimized hierarchy for hierarchical data 122 by adjusting the hierarchical structure to recursively maximize different similarity metrics. More specifically, the hierarchy optimization engine 110 may recursively, from the leaf nodes to the root node, organize nodes according to similarity. To organize the nodes, the hierarchy optimization engine 110 may group nodes into sibling groups according to similarity and select a similarity-optimized parent for each node. Once nodes at one level have been so organized the hierarchy optimization engine 110 may organize the nodes in the next-higher level.”; Par. 41-42-“ FIGS. 5A and 5B illustrate how distant nodes in the original hierarchy 500 become siblings in the similarity-optimized hierarchy 550. For example, nodes K and N are siblings in hierarchy 550, where in the original hierarchy 500 they are in distant subtrees, e.g., at a distance of six (6). A user trying to identify similar data would need to traverse six arcs in the original hierarchy 500 to locate node N from node K, which is highly inefficient and ineffective. Moreover, the data represented by nodes K and N are not likely to be stored in proximity to each other in physical memory under the original hierarchy 500, so if K and N are both responsive to the same query (which is likely given their semantic similarity), the computer system would need to perform two read operations to access the data. In contrast, when the data is stored according to the similarity-optimized hierarchy 550, the data represented by nodes K and N are highly likely to be stored proximately, reducing the read operations from two to one. Moreover, a user trying to discover similar data is presented with nodes K and N together while traversing the similarity-optimized hierarchy 550.”)
generating a user content consumption metric based on the first enhancement function and the second enhancement function; ([content consumption = content discovery] Teofili Par. 23 “The similarity-optimized hierarchy facilitates discovery of similar content through navigation of the hierarchy because nodes of semantically similar content are siblings in the hierarchical structure. In some implementations, the hierarchy optimization engine 110 may operate as a service, e.g., receiving hierarchical data 122 from computing device 160. In some such implementations, the hierarchy optimization engine 110 may provide the hierarchical data 122 back to the computing device 160 in a similarity-optimized hierarchy, e.g., arranged according to the similarity-optimized hierarchy. In some such implementations, the hierarchy optimization engine 110 may provide the similarity-optimized hierarchy to the computing device 160, e.g., provide a view implementing the similarity-optimized hierarchy.”; Par. 24-“ The hierarchy optimization engine 110 determines the similarity-optimized hierarchy for hierarchical data 122 by adjusting the hierarchical structure to recursively maximize different similarity metrics. More specifically, the hierarchy optimization engine 110 may recursively, from the leaf nodes to the root node, organize nodes according to similarity. To organize the nodes, the hierarchy optimization engine 110 may group nodes into sibling groups according to similarity and select a similarity-optimized parent for each node. Once nodes at one level have been so organized the hierarchy optimization engine 110 may organize the nodes in the next-higher level.”)
Teofili teaches hierarchical structure analysis and the feature is expounded upon by Baral:
and generating a content list including a set of candidate content items ranked based on the user content consumption metric. (Baral Section 1: A general recommender system uses users’ consumption history and recommends the items that can be potentially interesting to the users. A context-aware recommender acts even beyond the consumption history and uses different contexts, such as item category, consumption time, user–user social relation, distance, and so forth. The point-of-interest (POI) (interchangeably referred as location in this article) recommenders exploit explicit check-in information and some implicit contexts [1]–[2][3][4][5][6][7][8] to generate a list of POIs that match user preferences.”; Sec II-“ Some of the existing studies exploited users’ interest to the neighborhood of the destination locations [40], [41]. The personalized ranking metric embedding (PRME) method by Feng et al. [42] learned embeddings and used the distance between the destination location and recent visits. However, such neighborhood-based techniques are unable to model the underlying properties in users’ sequential behavior history. The factorizing personalized Markov Chain (FPMC) [43] was a state-of-the-art technique for the spatiotemporal prediction and was extended to incorporate different constraints [44] or to combine with general Markov chain-based methods.”; Sec II-“ The root of the hierarchy contains all the POIs that are available in the locality. We apply the preference score relation [see Eqn. (6)] to the set of POIs in the child nodes of the root node. From the time of day context and the preference score, we can get rid of the branch that includes all the POIs popular for evening and night (e.g., bars). Further application of daytime context and preference score can eliminate the branch that includes all the POIs popular for day time (e.g., POIs only open for lunch). The traversal can continue until we reach a leaf node that contains a set of POIs popular for breakfast. The personalized recommendation is achieved by using the top-n user clusters that are similar to the target user. As each user’s profile reflects their consumption behavior in past, the top-n clusters identified for each user will match their personal preferences and can be different from the top-n clusters of other users.”)

Teofili and Baral are directed to hierarchical structure analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Teofili, as taught by Baral, by utilizing consumption analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Teofili with the motivation of formulating the locality trends as hierarchical structures, presents a hierarchy aggregation technique, and models the personalized POI preferences with the aggregated hierarchy and 2) exploiting the aggregated popular trends to generate contextual POI sequence recommendation (Baral Abstract).
Regarding Claim 17, Teofili in view of Baral teach The non-transitory machine readable medium of claim 16, wherein:...
the relationship between the first node and the second node comprises a relationship between a parent node in the first level to a child node in the second level. (Teofili Par. 13-“ As used herein, hierarchical data refers to any data that can be organized in an acyclic directed graph, i.e., a tree. An element of data is referred to as a node. Nodes are organized into the hierarchy. In a hierarchy, one node is referred to as the root node. The root node is at level zero (0) in the hierarchy. The remaining data elements (nodes) are organized under the root node in subtrees. A root node has no parent nodes. Parent nodes are nodes one level above a node. A root node has at least one child. A leaf node in the hierarchy has no children (e.g., no nodes below it in the hierarchy) but has a parent node. A parent node is connected to a child node via an arc or path. As used herein, path length refers to the number of arc between any two nodes in the hierarchy. As used herein, depth refers to the path length between a node and the root node. A node with a depth of one (1) is also said to be in the first level. A node with a depth of two (2) can also be referred to a node in the second level, two levels below the root node, at depth two, etc. In some hierarchies, all leaf nodes are at the same depth. In some hierarchies, leaf nodes are at different depths. ...”); 

Claims 3, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teofili et al., US Publication No. 20200250234 A1, [hereinafter Teofili], in view of Baral et al., "HiRecS: A Hierarchical Contextual Location Recommendation System," in IEEE Transactions on Computational Social Systems, vol. 6, no. 5, pp. 1020-1037, Oct. 2019, [hereinafter Baral], in further view of Szabo, US Publication No. 20060288023 A1, [hereinafter Szabo].
Regarding Claim 3, Claim 11 and Claim 20, Teofili in view of Baral teach The method of claim 1, wherein generating the user content consumption metric comprises:..., The computer device of claim 9, wherein:..., and The non-transitory machine readable medium of claim 16, wherein:...
Teofili in view of Baral teaches consumption analysis and the feature is expounded upon by Szabo:
generating click-through rate metrics; and generating the user content consumption metric based on the click- through rate metrics. (Szabo Par. 204- “As shown in FIG. 1A, a user's choice of a particular node(s) tends to refine away (distinguish) ambiguity, which would otherwise be inherent in the use of most natural language words and phrases and many proper names. As a commercial model, this method presents several compelling advantages. First, the user has uses two “click-throughs” at a minimum to complete any search. Since the convention of banner advertising on the web tends to pay per impression on a click-through basis, the search engine business will receive two distinct impression payments in this way. Second, and more significantly, the second click-through tends to define what user “really means” by excluding at least provisionally other often plausible alternative choices that user “might have meant.” The implication for context sensitive advertising is that the search engine in principle should be able to charge more for the second click-through on a per impression basis, as the context of the context is usually much better known in that case, which would tend to predict higher than average click through rates on the banner ad, in that the ad may likely be more pertinent or less offensive to user's true interest.”)
Teofili , Baral and Szabo are directed to hierarchical structure analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Teofili in view of Baral, as taught by Szabo, by utilizing click-through analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Teofili in view of Baral with the motivation of improved graphic user interfaces for information retrieval systems (Szabo Par. 2).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Teofili et al., US Publication No. 20200250234 A1, [hereinafter Teofili], in view of Baral et al., "HiRecS: A Hierarchical Contextual Location Recommendation System," in IEEE Transactions on Computational Social Systems, vol. 6, no. 5, pp. 1020-1037, Oct. 2019, [hereinafter Baral], in further view of Yuan et al., US Publication No. 20200019984 A1, [hereinafter Yuan].
Regarding Claim 7, and Claim 14, Teofili in view of Baral teach The method of claim 1, wherein generating the first enhancement function comprises:..., and The computer device of claim 9, wherein the operations comprise:... 
Teofili in view of Baral teaches consumption analysis and the feature is expounded upon by Yuan:
generating a loss function based on a first set of parent-child nodes and a second set of non-parent nodes; and generating the first enhancement function based on the loss function. (Yuan Par. 6-7- “Based on the determined amounts of loss, the system selects at least one splitting variable from the plurality of splitting variables that are to be used to partition data in a respective node, e.g., a parent node to form a plurality of child nodes. The system, for instance, may select the splitting variable that minimizes the cost, i.e., has the lowest amount of cost. The selected splitting variable is employed by the system to generate at least one hierarchical level of the hierarchical structure of the statistical model by partitioning data from the parent node into respective child nodes.”; Par. 25-“ This technique may also incorporate a regularization term as part of the loss function that incorporates a Bayesian concept of a “prior.” This supports a technique to merge the loss function into a HB framework such that estimates derived by the HB model are consistent with the optimal solutions for the loss function. In this way, optimal solutions to such a regularized loss function have a similar structure as the posterior estimates in an HB model by combining the prior (from the parent node) and the unit level data (from the child node). Thus, the techniques described herein achieve advantages of both a Hierarchical Bayesian model that supports borrowing of information from similar branches of a tree as well as use of a tree model to define the hierarchical structure using data. Further discussion of these and other examples is included in the following and shown in corresponding figures.”; Abstract)
Teofili , Baral and Yuan are directed to hierarchical structure analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Teofili in view of Baral, as taught by Yuan, by utilizing additional analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Teofili in view of Baral with the motivation of overcome the challenges and inaccuracies of conventional techniques and systems by generating a hierarchical structure automatically and without user intervention by a system based on the data, itself (Yuan Par. 5).
Regarding Claim 7, and Claim 14, Teofili in view of Baral teach The method of claim 1, wherein generating the first enhancement function comprises:..., and The computer device of claim 9, wherein the operations comprise:... 
Teofili in view of Baral teaches consumption analysis and the feature is expounded upon by Yuan:
generating a loss function based on a first set of parent-child nodes and a second set of non-parent nodes; and generating the first enhancement function based on the loss function. (Yuan Par. 6-7- “Based on the determined amounts of loss, the system selects at least one splitting variable from the plurality of splitting variables that are to be used to partition data in a respective node, e.g., a parent node to form a plurality of child nodes. The system, for instance, may select the splitting variable that minimizes the cost, i.e., has the lowest amount of cost. The selected splitting variable is employed by the system to generate at least one hierarchical level of the hierarchical structure of the statistical model by partitioning data from the parent node into respective child nodes.”; Par. 25-“ This technique may also incorporate a regularization term as part of the loss function that incorporates a Bayesian concept of a “prior.” This supports a technique to merge the loss function into a HB framework such that estimates derived by the HB model are consistent with the optimal solutions for the loss function. In this way, optimal solutions to such a regularized loss function have a similar structure as the posterior estimates in an HB model by combining the prior (from the parent node) and the unit level data (from the child node). Thus, the techniques described herein achieve advantages of both a Hierarchical Bayesian model that supports borrowing of information from similar branches of a tree as well as use of a tree model to define the hierarchical structure using data. Further discussion of these and other examples is included in the following and shown in corresponding figures.”; Abstract)
Teofili , Baral and Yuan are directed to hierarchical structure analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon analysis of Teofili in view of Baral, as taught by Yuan, by utilizing additional analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Teofili in view of Baral with the motivation of overcome the challenges and inaccuracies of conventional techniques and systems by generating a hierarchical structure automatically and without user intervention by a system based on the data, itself (Yuan Par. 5).

Reasons Claims are Patentably Distinguishable from the Prior Art
Examiner analyzed Claim 8 and 15 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. 

In regards to Claim 8 (similarly Claim 15), the prior art does not teach or fairly suggest: 
 “… generating a loss function based on a first set of sibling-sibling nodes and a second set of non-sibling nodes; and generating the second enhancement function based on the loss function.”.


Teofili , Baral and Szabo and Yuan teaches the hierarchical analysis elements of the claim, none of the cited prior art, singularly or in combination, teach or fairly suggest, the combination of, the loss function based on a first set of sibling-sibling nodes and a second set of non-sibling nodes. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. 20210182259 A1 to Erler Abstract- “Disclosed herein are system, method, and computer program product embodiments for the translation of a level based format, where each record contains a complete individual path from the highest to the lowest leaf level, to an annotated hierarchy through a generator function which through mapping and encoding on a level-by-level basis, keeping track of sibling links, is able to perform a depth-first pre-ranking order assessment of original data, to produce an annotated hierarchy which may be utilized by a user.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624